DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Rejections pending since the 
Office Action mailed on August 30, 2021


All of the rejections under 35 U.S.C. 112(b) are withdrawn.

All of the rejections under 35 U.S.C. 103 are withdrawn.





Claim Objections

Claim 4 is objected to because of the following informality: in claim 4, line 5, “sequence ‘ wherein” should be – sequence; wherein [semicolon replaces apostrophe]  --.

Appropriate correction is required.





Claim Rejections - 35 USC § 112


Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention: 
a) claim 4 recites the limitation "the three-electrode array" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests writing instead -- a three-electrode array --.

	b) claim 4 recites the limitation "controlling the high-speed switch (7)" in line 20.  There is insufficient antecedent basis for this limitation in the claim as the three-electrode array local information testing system described in the claim is, as written, not actually required by the method – it is only what the method is intended to be used upon. The Examiner suggests making the following changes    

    PNG
    media_image1.png
    760
    718
    media_image1.png
    Greyscale








    PNG
    media_image2.png
    399
    675
    media_image2.png
    Greyscale


Does claim 8 require “controlling the high-speed switch (7) . . . .” before the previous step in the claim of 

    PNG
    media_image3.png
    237
    708
    media_image3.png
    Greyscale

or does the obtaining step itself require “controlling the high-speed switch (7) . . . .”?



    PNG
    media_image4.png
    76
    675
    media_image4.png
    Greyscale

the use of the phrase “to be a whole” is just as unclear to the Examiner as the word “integrally” was.  Does Applicant mean – - short-circuiting and connecting together into a single circuit all the wire-shaped working electrodes except the wire-shaped working electrode to be tested . . . .?


e) claim 9 is not clear to the Examiner.  To begin with, although Applicant states in his Remarks included in the last Amendment,  

    PNG
    media_image5.png
    247
    670
    media_image5.png
    Greyscale

it is still not clear to the Examiner what is meant by “self-corrosion” and “algebraic addition”.  In particular, if a material is in its natural state, which presumably means original state, it would not be undergoing corrosion. Also, does “algebraic addition” mean that a special mathematical formula, not disclosed by Applicant, is to be used having several variables and constants?  Also, in claim 9 is each wire-shaped working electrode 


Allowable Subject Matter

Claim 4 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 5-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the allowability of the claims over prior art has already been discussed at the end of the Office Action mailed on August 3, 2021...



Final Rejection

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             November 6, 2021